Title: From Thomas Jefferson to William Waller Hening, 26 February 1808
From: Jefferson, Thomas
To: Hening, William Waller


                  
                     Sir 
                     
                     Washington Feb. 26. 08.
                  
                  Altho’ I recieved your letter of the 7th. on the 10th. inst. this is the first moment it has been in my power to take it up, and consequently it is only this day that I write to mr T. M. Randolph to procure a copy of the act of 1691. which you desire. he cannot recieve my letter till the 3d. of March
                  I am much pleased that the legislature has authorised you to publish all our laws, manuscript as well as printed. for this purpose you shall have the free use of my collection. what it contains you can know with great exactness from a letter of mine to mr Wythe which he had printed & dispersed. I have no copy of it here. I do not know how we can make arrangements for availing you of them unless your business should be leading you to the neighborhood of Monticello in the spring, and you could accomodate the particular time to my visit to that place soon after Congress shall rise. it can only be done on an examination of the several volumes & their contents. in republishing the MS. laws I think the various readings of different MS.S. should be noted. I hope you will publish in 8vo. The folio volumes are too unwieldy and are now giving place to 8vos. the different collections of our laws latterly printed in Virginia are really, from their paper & type, a scandal to our state. in N. York, Philadelphia, Baltimore & this place, as good printing is done as in Europe, and much cheaper than the wretched samples of Richmond. if you cannot get the work well done there, would it not be better to have it done at one of those places. the difference of price will amply pay any additional trouble it may give you. I salute you with esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               